Judgment of conviction unanimously affirmed. On December 5, 1962, defendant pleaded guilty to the crime of an attempt to *858commit the crime of robbery in the third degree. On January 23, 1963, the date for sentencing, defendant sought leave to withdraw his plea of guilty. This application was promptly denied without any interrogation by the court as to the reasons for the application. Defendant now claims it was an abuse of discretion to deny his application. We are of the opinion that when such an application is made by a defendant he should be afforded a reasonable opportunity to explain the reasons therefor, regardless of the eventual disposition of the application. However, in light of the admissions made by the defendant at the time of the taking of the plea, the absence of any claim of innocence or that the plea of guilty was induced by fraud or coercion, and the failure on this appeal to advance any good reason why the application should have been granted, we conclude there was no abuse of discretion. The judgment appealed from should be affirmed. Concur — Valente, J. P., McNally, Stevens, Steuer and Witmer, JJ.